                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


CHARLTON A. HORTON, JR.,

       Petitioner,

v.                                                    CIVIL ACTION NO.: 3:18-CV-103
                                                      (GROH)

RALPH TERRY, Warden,

       Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is the Report and Recommendation (“R&R”) of United

States Magistrate Judge Robert W. Trumble. ECF No. 17. Pursuant to this Court’s Local

Rules, this action was referred to Magistrate Judge Trumble for submission of a proposed

R&R.    Magistrate Judge Trumble issued his R&R on July 18, 2019.            In his R&R,

Magistrate Judge Trumble recommends that the Petitioner’s § 2254 petition [ECF No. 1]

be denied and dismissed with prejudice.

                                   I. BACKGROUND
       Upon review of the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Petitioner’s claims.

The Court incorporates those facts herein. However, outlined below are the most relevant

facts of this case.

       On July 2, 2018, the Petitioner filed a Petition under 28 U.S.C. § 2254 for Writ of

Habeas by a person in state custody. ECF No. 1. The Petitioner was sentenced to life

imprisonment without mercy for his first degree murder conviction in the Circuit Court of
Mineral County, West Virginia. In his petition, the Petitioner asserts seven grounds for

relief, alleging his rights to due process and equal protection and his right to a fair trial

were violated. In ground one, the Petitioner alleges DNA evidence proves he did not

commit the crime for which he was convicted. He further asserts “Serologist Myers

falsified evidence and committed misconduct” in his criminal trial. Id. at 5. In ground two,

the Petitioner asserts his state court petition was not heard for ten years, clearly violating

his rights. In ground three, the Petitioner asserts his state court petition was dismissed

without DNA testing being performed. In ground four, the Petitioner asserts physical

evidence and statements he made were admitted at trial in violation of his rights. In

ground five, the Petitioner asserts the “trial court erred in permitt[ing] the prosecutor

to improperly inform the jury that the Petitioner had exercised his privilege against

self-incrimination.” ECF No. 1-1 at 1. In ground six, the Petitioner asserts he was

denied effective assistance of counsel. In ground seven, the Petitioner asserts “that the

trial court failed to instruct the jury on all the essential elements of 1st degree murder.”

Id. The Petitioner requests the Court reverse his conviction and release him from state

custody.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and of

a Petitioner’s right to appeal this Court’s Order.        28.U.S.C..'.636(b)(1); Snyder v.
                                              2
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

         Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). The R&R was mailed to the Petitioner by certified mail on July 18, 2019.

ECF No. 17. The Petitioner accepted service on July 22, 2019. ECF No. 19. The

Petitioner filed his objections to Magistrate Judge Trumble’s R&R on August 5, 2019.

ECF No. 20. Having timely filed his objections, this Court will review the Petitioner’s

objections to the R&R de novo. The Court will review the remainder of the R&R for clear

error.

                                     III. DISCUSSION

         Magistrate Judge Trumble recommends denying and dismissing the petition with

prejudice because the Petitioner has not established that he is entitled to relief pursuant

to 28 U.S.C. § 2254(d). Specifically, Magistrate Judge Trumble found the Petitioner has

failed to demonstrate that the decision of the state court is contrary to, or involves an

unreasonable application of, clearly established federal law as determined by the

Supreme Court. Moreover, the Petitioner has failed to demonstrate that the state court’s

adjudication resulted in a decision based on an unreasonable determination of the facts.

         In his first objection, the Petitioner argues that he was never provided an

opportunity to make factual and legal arguments in support of his claims. The Petitioner

has had ample opportunity to present factual and legal arguments in support of his claims.

The Petitioner should have included facts supporting his claims in his petition. He could

have also filed a memorandum supporting his claims, requested to amend his petition, if



                                             3
necessary, or included his factual and legal arguments in his objections. The Court does

not find any basis to allow the Petitioner to move forward with his claims when it is clear,

after a review of his grounds for relief, that he has not established he is entitled to relief

pursuant to 28 U.S.C. § 2254(d). Accordingly, the Petitioner’s objection is without merit

and is hereby OVERRULED.

       In his second objection, the Petitioner argues his petition should not be dismissed

without the Court reviewing the state court transcripts. Magistrate Judge Trumble, as well

as this Court, reviewed the state court documents it deemed necessary to review. If the

Petitioner believed he needed to include factual arguments by citing the language in the

state court transcripts, there was nothing preventing him from doing so himself.

Accordingly, the Petitioner’s objection is without merit and is hereby OVERRULED.

       In his third objection, the Petitioner objects to Magistrate Judge Trumble’s finding

that his claim in ground one is not based on federal law or federal constitutional

requirements.    The Petitioner argues his claim is based on federal constitutional

requirements because his rights to due process and equal protection of the law have been

violated. The Petitioner cites to Hicks v. Oklahoma, 447 U.S. 343, 346 (1980) and Napue

v. Illinois, 360 U.S. 264, 269 (1959) to support his claim. The Petitioner overlooks the

fact that he has not provided any evidence that the serological evidence in his case was

false and he has not shown that any other result would have occurred because of the

other evidence presented in his trial. Accordingly, his objection is without merit and is

hereby OVERRULED.

       In his fourth objection, the Petitioner objects to Magistrate Judge Trumble’s

determination on his ground two claim for the same reason he asserts in his first objection.



                                              4
As stated above, the Petitioner has had ample opportunity to present facts supporting his

claims to the Court. Accordingly, the Petitioner’s claim is without merit, and is hereby

OVERRULED.

       In his fifth objection, the Petitioner objects to Magistrate Judge Trumble’s finding

on his claim in ground four, arguing that the trial court’s determinations were contrary to

clearly established federal law and were based on unreasonable factual determinations.

The Petitioner relies on Dunaway v. New York, 442 U.S. 200 (1979) and Florida v. Royer,

460 U.S. 491 (1982) to argue there was “no warrant, no probable cause at the time, and

no consent, [and] said seizure was indeed unlawful.” ECF No. 20 at 8. The West Virginia

Supreme Court of Appeals considered the Petitioner’s claim on direct appeal, finding he

voluntarily turned over his clothing and he was properly Mirandized before making

statements or answering any questions. The Court does not find the Petitioner’s claim is

appropriate for a habeas petition. The West Virginia Supreme Court of Appeals’ decision

was not contrary to clearly established law, and the court did not misapply clearly

established federal law. The West Virginia Supreme Court of Appeals’ decision was also

not based on an unreasonable determination of the facts. Accordingly, the Petitioner’s

objection is without merit, and is hereby OVERRULED.

       In his sixth objection, the Petitioner argues he can establish plain error for his claim

in ground five. The Petitioner provides:

       (1) the error or defect in his case has not been intentionally abandoned, as
       he has pursued relief for this error in his direct appeal, in his state habeas
       petition, in his state habeas appeal, and now in his federal habeas petition;
       (2) the error is clear and obvious, as a post-Miranda silence violation is one
       of the most egregious errors committed during the course of a trial; (3) the
       error has affected his substantial rights, as it is a federal Constitutional
       violation which prejudiced his chances of an acquittal at trial; and (4) the
       error has, of course, seriously affected the fairness, integrity, and public

                                              5
       reputation of the judicial proceedings, as Petitioner has been wrongfully and
       unlawfully convicted based, in part, on the prosecutor’s improper use of this
       post-Miranda silence.

ECF No. 20 at 9. The Petitioner further objects to Magistrate Judge Trumble’s reliance

on Lockett v. Ohio, 438 U.S. 586, 594-95 (1978). The Court finds the Petitioner has failed

to set forth evidence supporting his argument that the prosecutor’s reference to his failure

to provide a statement of his whereabouts affected his substantial rights such that it

affected the outcome of his proceeding. Accordingly, the Petitioner’s objection is without

merit, and is hereby OVERRULED.

       In his seventh objection, the Petitioner requests he be given an opportunity to

adequately brief his claim in ground six because he can meet the standard set forth in

Strickland. If the Petitioner believed he could meet the standard, he could have done so

when objecting to Magistrate Judge Trumble’s R&R.             Accordingly, the Petitioner’s

objection is without merit and is hereby OVERRULED.

       In his eighth objection, the Petitioner requests he be given an opportunity to

adequately brief his claim in ground seven because he can show the trial court failed to

instruct the jury on all the essential elements of his charge. If the Petitioner wanted to

present additional evidence to the Court, he had ample opportunity to do so in his initial

petition, in a request to amend his petition, if necessary, or in his objections to Magistrate

Judge Trumble’s R&R. He has failed to do so. Accordingly, the Petitioner’s objection is

without merit and is hereby OVERRULED.

                                     IV. CONCLUSION

       Accordingly, upon careful review of the R&R and the Petitioner’s objections, it is

the opinion of this Court that Magistrate Judge Trumble=s Report and Recommendation



                                              6
[ECF No. 17] should be, and is hereby, ORDERED ADOPTED for the reasons more fully

stated therein. The Petitioner’s § 2254 Petition [ECF No. 1] is DENIED and DISMISSED

WITH PREJUDICE.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: April 14, 2020




                                             7
